Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following claims 28,35,36,37,41,29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dougall et al (US 20120054664 A1).

As per claim 28, Dougall discloses a method comprising: 
receiving, by a simplification unit (116,102 in fig. 1) in a sending device, from an acoustic pre-processing unit (114), audio signals in a plurality of formats (base content 124 can be plurality of versions of the content for storage in content storage device 116, noting that per para. 2,4, the content is multimedia for a display which includes audio elements ) ; 
receiving, by the simplification unit 102, from a receiving device 104, attributes of the receiving device 110, the attributes including indications of one or more audio formats supported by the receiving device (para. 31 the device parameters received from receiver 104 can include a make and model number that can be matched to a corresponding content version stored in storage , 
the one or more audio formats including at least one of a mono format, a stereo format, or a spatial format (the parameters can support as per para. 24: Such parameters can include sound and video decoding standards, processing power, network bandwidth, multi channels sound support (mono, stereo, surround, etc); 
converting, by the simplification unit, the audio signals into an ingest format that is an alternative representation of the one or more audio formats (the simplification unit selects the correct audio based on the matching unit as per para. 31: Thus, the controller 102 can select the appropriate content from a content database 116. Alternatively, the device parameters received from receiver 104 can optionally send a listing of the device parameters. The listing can be sent if the parameters database 120 does not include the particular display device 106. In this case, the content generator can generate the content on-the-fly to tailor the content to the display device 106, as discussed above; where either of the selected content or the content on the fly is an ingest format that is an alternative representation of the one or more audio formats); 
and providing, by the simplification unit, the converted audio signal to an encoding unit for downstream processing (the encoding unit is the portion of controller 102 that performs the encoding/proper content version for the audio that is provided from the input from 116 to the encoding stage before transmitting per the function cited in para. 42: etc. As noted above, the remote server can transmit to the receiver video  ) , 
encoding (as cited in the element above, per para. 42), by the encoding unit, the ingest format audio signal into an encoded audio signal in a transport format decodable by the receiving device (the encoded content must be decodable by the receiver in order to be reproduced in the display), 
wherein each of the acoustic pre-processing unit, the simplification unit, and the encoding unit comprises one or more computer processors (the units cited above require a processor based system with one or more processors in order to be implemented).

As per claim 35, Dougall discloses a method for decoding an audio signal in a receiving device, comprising:
Receiving by the receiving device a codec mode request (Fig. 8 step 802, the indication of client display device parameters are received by associated receiver 204 in fig. 2 as per para. 70);
in response to the codec mode request (the indications from step 802 cause indications of one or more audio formats to be received by the simplification unit via signal 108), sending attributes of the receiving device, the attributes including indications of one or more audio formats supported by the receiving device of encoded audio signals, the one or more audio formats including at least one of a mono format, a stereo format, or a spatial format (functioning in the same manner as the embodiment described as per the claim 28 rejection);
 receiving and decoding an audio signal in one of said one or more audio formats (fig. 2, receiving device 204 receives content/audio encodedin the same manner as the embodiment of the claim 28 rejection and must decode the audio signal in the requested format (mono stereo multichannel) in order to present the content on display 106).

	As per claim 36, the method of the claim 28 rejection requires an apparatus comprising: one or more computer processors; and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause the one or more computer processors to perform operations of claim 28, in order to be implemented.

	As per claim 37, the method of the claim 28 rejection is performed by an encoding system comprising: 
a capture unit configured to capture an audio signal (the input to the remote server 101 of audio signals 124 is a capture unit, fig. 1); 
an acoustic pre-processing unit 114 (Fig. 1) configured to perform operations comprising pre- process the audio signal; 
an encoder (encoding unit); and 
a simplification unit configured to perform operations comprising: 
receiving, from the acoustic pre-processing unit, an audio signal in one of a plurality of formats (as per the claim 28 rejection);
 receiving from a receiving device, attributes of the receiving device, the attributes including indications of one or more audio formats supported by the receiving device, the one or more audio formats including at least one of a mono format, a stereo format, or a spatial format (as per the claim 28 rejection); 
converting the audio signal into an ingest format that is an alternative representation of the one or more audio formats (as per the claim 28 rejection); and 
transferring the audio signal in the ingest format to the encoder (the signals input to 102 from 116 are fed to the encoder within 102, converted to the ingest format, and then fed to the 
encoding the ingest format audio signal into an encoded audio signal in a transport format decodable by the receiving device (as per the claim 28 rejection); and 
storing the encoded audio signal or transmitting the encoded audio signal to another device (the encoded audio signal must be stored to be processed as it is encoded and is transmitted as proper content version on channel 112).

	As per claim 41, a decoding system comprising: 
a decoder, configured to decode an audio signal (as the proper content version can be encoded as per the claim 28 rejection, the receiver 104 requires a complementary decoder in order to recover the proper audio content to create signals 132 for the display 106); and 
a renderer (part of display 106), configured to render the decoded audio signal (device 106 as per para. 4), wherein the renderer is configured to,
 in response to receiving a codec mode request (para. 28 the receiver can request the user to type in such information), sending attributes including indications of one or more audio formats supported by the decoder and renderer, the one or more audio formats including at least one of a mono format, a stereo format, or a spatial format (either the user sending the display information to the receiver, or the receiver sending parameters 110 to controller 102) (where the parameters can comprise indications of mono stereo or multichannel as per the claim 28 rejection).



claim 29, the method according to claim 28, further comprising: transmitting the encoded audio signal 112 to the receiving device 104 as per fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 31,39,30,38, 32,40,33,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougall et al (US 20120054664 A1) as applied to claim 28,29,37, above.


As per claim 31,39, Dougall fig. 1 discloses the method of claim 29 but does not disclose it further comprising:
 transmitting the encoded audio signal by transmitting the metadata that comprises a representation of a portion of the audio signal.
Dougall fig 2 teaches that parameters can be generated and transmitted as metadata (Fig. 2, parameter settings on channel 212) which is a representation of a portion of the audio signal of the associated content (the parameters are used to reproduce the content as per the volume cited in para. 73), and teaches that this allows for optimized settings to be supplied to the display (para. 10).  It would have been obvious to one skilled in the art that the parameter 

As per claims 30,38, in the method of claim 28, it would be obvious to implement the parameters processing of fig. 2 in to the system of fig. 1 as per the claim 31 rejection, wherein converting the audio signal into the ingest format comprises generating metadata for the audio signal(para. 32: For example, the set of parameters can specify include color settings, brightness, volume, and other similar parameters. Further, each set of parameter settings can include metadata indicating how the parameter controller 226, discussed further below, in receiver 204 should adapt the media content transmitted by the server to the display device 106 )., wherein the metadata comprises a representation of a portion of the audio signal (volume of an audio signal/content is a portion of said audio signal).

As per claims 32,40, the method of claim 28 is disclosed as per the claim 28 rejection, however claim 32 does not disclose wherein the ingest format represents the audio signal as a number of audio objects in an audio scene both of which are relying on a number of audio channels for carrying spatial information.
The examiner takes official notice that it is well known in the art to encode audio in object/parametric based multichannel formats.  It would have been obvious to one skilled in the art that the encoded parametric audio could be in an object based format such as ambisonics, for the purpose of compatibility with well known signaling and encoding formats.

claim 33, the method of claim 32, wherein the ingest format further comprises metadata for carrying a further portion of spatial information (the Volume metadata cited in the claim 30 rejection is a portion of spatial information, further the ambisonics format cited in the claim 32 rejection comprises spatial metadata).

As per claim 34, the method of claim 28, wherein the ingest format is further characterized in enabling a comparable degree of Quality of Experience (since the parameters and format are optimized as per the claim 31 rejection, they enable a comparable degree of quality of experience for the user of the display device 106).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

As per applicant’s argument that the cited prior art does not disclose “converting” as recited in claim 28, the examiner notes that the input to stage 116 is converted to the output based on the selected content as described in the claim 28 rejection.  Additionally the claimed system/method and the system/method of the prior art both convert an audio signal to a desired/selected audio format as recited in the claim 28 rejection.
As per applicant’s argument that Dougall does not teach the selection of content from 116 in any way changes the format of the selected content, the examiner notes the selection from 116 changes the input to 116 to audio In a specific standard/format as per para. 24 and as cited in the claim 28 rejection.  

As per applicant’s argument that they do not follow ‘proper contact version’ in the claim 28 rejection, the examiner notes that is an obvious error that should read ‘proper content version’ which would include the particular audio format that is converted as cited above.
As per applicant’s argument that only content generator 114 of Dougall could perform encoding, the examiner notes that the processes performed in stage 102 are drawn to the converting and encoding functions as recited in the claim 28 rejection, further noting that the formats of the audio signals are based on encoding parameters as per para. 97, further noting that processor 102/the simplification unit is the stage that outputs the encoded audio to the receiver as per para. 42 and fig. 1 along with said encoding parameters in para. 97, where the conversion of input audio and encoding parameters into a format that can cross network 126 is encoding.  
The examiner suggests clarifying the claimed converting and encoding steps in claim 28 to recite specific functions distinct from the converting and encoding performed by the prior art.


The submitted arguments about claim 35 have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
January 7, 2022